Citation Nr: 0807944	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include as a result of participation in a Hemagglutinin 
Adjuvant Influenza Vaccine Study, claimed as experimental 
drugs, administered during recruit training.

2.  Entitlement to service connection for back conditions, to 
include as a result of participation in a Hemagglutinin 
Adjuvant Influenza Vaccine Study, claimed as experimental 
drugs, administered during recruit training.

3.  Entitlement to service connection for hypertension (HTN), 
to include as a result of participation in a Hemagglutinin 
Adjuvant Influenza Vaccine Study, claimed as experimental 
drugs, administered during recruit training.

4.  Entitlement to service connection for a kidney condition, 
to include as a result of participation in a Hemagglutinin 
Adjuvant Influenza Vaccine Study, claimed as experimental 
drugs, administered during recruit training.

5.  Entitlement to service connection for sinusitis, to 
include as a result of participation in a Hemagglutinin 
Adjuvant Influenza Vaccine Study, claimed as experimental 
drugs, administered during recruit training.

6.  Entitlement to service connection for bilateral foot 
condition, to include as a result of participation in a 
Hemagglutinin Adjuvant Influenza Vaccine Study, claimed as 
experimental drugs, administered during recruit training.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to July 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In March 2004, the veteran testified at a board hearing at 
the central office before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

In April 2005 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Resolving all reasonable doubt in the veteran's favor, 
schizophrenic symptoms were incurred during the veteran's 
period of active duty service.

3.  Any currently diagnosed back condition, to include 
cervical osteoarthritis, traumatic cervical myositis, 
lumbosacral strain, lumbosacral degenerative joint disease 
(DJD) or degenerative disc disease (DDD), did not have its 
onset in service or within one year thereafter and is not 
etiologically linked to the veteran's service or any incident 
therein.

4.  Any currently diagnosed hypertension (HTN) did not have 
its onset in service or within one year thereafter and is not 
etiologically linked to the veteran's service or any incident 
therein.

5.  Any currently diagnosed chronic kidney disease did not 
have its onset in service or within one year thereafter and 
is not etiologically linked to the veteran's service or any 
incident therein.

6.  Any currently diagnosed sinusitis is not etiologically 
linked to the veteran's service or any incident therein.

7.  Any currently diagnosed bilateral foot condition is not 
etiologically linked to the veteran's service or any incident 
therein.


CONCLUSIONS OF LAW

1.  Schizophrenia was incurred during the veteran's period of 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Back conditions, to include cervical osteoarthritis, 
cervical myositis, and lumbosacral strain, lumbosacral DJD or 
DDD, were neither incurred in nor aggravated by active 
military service; and these conditions cannot be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  HTN was neither incurred in nor aggravated by active 
military service; and this condition cannot be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  A chronic kidney condition was neither incurred in nor 
aggravated by active military service; and this condition 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Sinusitis was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

6.  A bilateral foot condition was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini, 
supra.

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in October 2001, June 2002 and October 
2005 which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claims; and 
how the VA would assist him in developing his claims.  The 
October 2001 VCAA notice was issued prior to the May 2002 
rating decision from which the instant appeal arises.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  

However, to the extent the 2001 notice was deficient in any 
respect, the additional letters provided to the veteran in 
2002 and 2005 cured that procedural deficiency.  Those 
letters provided complete notice to the veteran and were 
followed by multiple readjudications of the claims, most 
recently in a 2007 supplemental statement of the case.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to the claims.  

Although the veteran was not provided with adequate notice 
(notice was provided in the body of a supplemental statement 
of the case dated in April 2007), of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities on appeal, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes in the 
subsequent decision that the evidence supports service 
connection for schizophrenia, any question as to the 
effective date to be assigned is rendered moot as the matter 
of the effective date will be addressed by the RO de novo 
when the case is returned to the RO.  See Mayfield, 19 Vet. 
App. 103 (2005).  Conversely, since the Board concludes below 
that the preponderance of the evidence is against the 
veteran's remaining claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA and private treatment records are of record 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran was afforded a 
personal hearing at the Board in March 2004 and a transcript 
of his testimony at that hearing is of record.  There remains 
no issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis, cardiovascular disease 
(HTN) and nephritis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Schizophrenia

The veteran contends that he currently has a psychiatric 
disability, variously diagnosed as schizophrenia, hysterical 
personality disorder and malingering, as a result of his in-
service participation in an influenza vaccine study during 
his basic training.  Alternatively, he argues that his 
current psychiatric disability had its initial onset during 
his active duty service.

In light of the all the evidence of record and resolving 
doubt in favor of the veteran, the Board finds that the 
veteran has established that he has a current psychiatric 
disability, diagnosed as schizophrenia, which originated in 
service.  In this respect, the Board acknowledges that the 
considerable medical evidence of record, dating from 1970 to 
February 2006, is conflicted as to whether the veteran has a 
current psychiatric diagnosis.  In fact, the most recent VA 
psychiatric examination report, dated in February 2006, shows 
that the panel of a psychiatrist and psychologist, after 
interviewing the veteran and reviewing his claims files, 
agreed that the veteran did not have an Axis I diagnosis 
other than alcohol abuse in remission and nicotine dependence 
and found that the veteran's principal diagnosis was Axis II 
paranoid personality disorder.  However, an earlier December 
2001 VA psychiatric examination report, shows the examiner, 
also after reviewing the veteran's claims files and 
interviewing him, diagnosed paranoid schizophrenia and opined 
that it was significantly likely that the veteran's symptoms 
noted in the military records were an early indication of his 
current schizophrenia.  The two opinions disagree as to 
whether the veteran has a current diagnosis of schizophrenia.  
Both examinations were conducted by physicians and both rely 
on personal interviews of the veteran, as well as review of 
his claims files.  Essentially, they simply come to opposite 
conclusions.  Likewise, earlier VA examination reports 
indicate various diagnoses which include malingering, 
hysterical personality disorder and schizophrenia.  The only 
psychological testing results of record, dated in July 1978, 
show that VA test results indicated the veteran was 
manifesting a severe schizophrenic reaction.  VA treatment 
records show the veteran has been intermittently treated for 
diagnosed schizophrenia and was frequently prescribed 
Thorazine for his disability.  Thus, in light of the 
foregoing, the Board finds that there is an approximate 
balance of positive and negative evidence in this case 
regarding the issue of whether the veteran currently has 
schizophrenia.  After consideration of all the assembled 
medical evidence and opinions, the Board can see no reason to 
prefer any opinion to any of the others.  All doubt is 
resolved in favor of the veteran; therefore, the Board finds 
that the veteran has a current diagnosis of schizophrenia.

Having established that the veteran currently has 
schizophrenia, the remaining issue is whether there is an 
etiological link between his schizophrenia and his service.  
As noted above, the December 2001 VA examiner opined that it 
was significantly likely that the veteran's symptoms noted in 
the military records were an early indication of his current 
schizophrenia.  The Board finds that this examination report 
is the only probative evidence of record concerning the 
etiology of his schizophrenia and there are no reports that 
show a diagnosis of schizophrenia contradicting this medical 
opinion.  Therefore, the Board again resolves reasonable 
doubt in favor of the veteran and finds sufficient evidence 
to warrant service connection for schizophrenia.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted.

Back Conditions

Although the veteran contends that he currently has back 
conditions, as a result of his in-service participation in an 
influenza vaccine study during his basic training, the Board 
finds that the preponderance of the evidence is against his 
claim.  

Cervical Spine Condition

Initially, the Board observes that the service medical 
records are negative for any relevant complaints, findings or 
diagnoses for any neck or cervical spine condition.  An April 
1969 record does indicate that the veteran voluntarily 
participated in a medical research project and received 
Hemagglutinin Adjuvant Influenza Vaccine with no physical or 
psychological reactions noted.  Further, the evidence fails 
to show that the veteran developed cervical spine 
osteoarthritis, until May 1978, almost 8 years after his 
discharge.  Consequently, presumptive service connection for 
cervical spine osteoarthritis is not warranted.  

Likewise, after carefully reviewing the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
cervical spine condition, diagnosed as either traumatic 
cervical myositis with psychological overlay or 
osteoarthritis, on a direct basis.  Although the veteran is 
currently diagnosed with cervical spine osteoarthritis, as 
noted above, his service medical records are silent for 
relevant complaints, treatment or diagnoses.  The earliest 
competent medical evidence of diagnosed cervical spine 
condition is a March 1978 private evaluation showing a 
diagnosis of traumatic cervical myositis with a psychological 
overlay, almost 8 years after the veteran's discharge.  The 
Board finds this gap in time significant, and it weighs 
against the existence of a link between the veteran's 
disability and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Moreover, 
there is no competent medical opinion etiologically linking 
his current cervical spine condition to service or to his in-
service participation in a vaccine research study.  In this 
respect, the Board acknowledges the July 2000 VA treatment 
record that notes the veteran's history of participation in 
the research protocol and that "it might be possible that 
there may be some aftereffect on his health."  However, the 
Board finds the examiner's opinion to be of limited probative 
value as it appears to be a speculative, generic statement 
based on nothing more than the veteran's history and 
contentions.  Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In contrast, the examiner who conducted a December 2005 VA 
examination, after reviewing the veteran's claims files in 
conjunction with a physical examination, opined that it was 
not likely that the veteran's back disorders were causally or 
etiologically related to or aggravated by his participation 
in the vaccine study conducted more than 35 years before, 
noting that there was no existent evidence that his problems 
were related to his receiving the hemagglutinin vaccine.  He 
further noted that the back pain was musculoskeletal in 
nature and not known to be related to the immune system.  The 
Board finds the December 2005 VA examiner's opinion more 
probative than the July 2000 treating physician's opinion as 
it was based on a review of the veteran's claims files and 
the examiner provided a rationale for his opinion.  There is 
no evidence that the June 2000 VA treating physician reviewed 
the veteran's claims files or offered any rationale for his 
opinion.  

Lumbar Back Condition

Initially, the veteran's service medical records show he 
frequently sought treatment for back complaints, as early as 
September 1969.  Although several earlier treatment records 
show impressions of lumbosacral strain, the May 1970 Medical 
Board report, indicates that the veteran's back complaints 
were felt to be somatic complaints associated with his 
diagnosed hysterical personality disorder and without organic 
cause.  The report further shows that the case was reviewed 
by the Chief of Orthopedic Service, who found that his back 
complaints were not consistent with a herniated disc, but 
were consistent with his personality disorder.  Further 
orthopedic evaluation or treatment was not indicated.  
Although a July 1970 treatment record indicates that X-ray 
studies revealed bilateral spondylolysis, subsequent X-ray 
studies show no such abnormalities.  Private treatment 
records, dated in August 1976 show the veteran gave a 2-year 
history of low back pain following a work-related injury.  He 
was diagnosed with chronic low back sprain with acute 
exacerbation.  However, a May 1978 VA examiner, after 
reviewing the veteran's claims file and examining him, found 
no current evidence of any low back disease and an 
accompanying X-ray study of the lumbosacral spine was normal.  
Several subsequent VA treatment records note the veteran's 
stated history of in-service back complaints and subsequent 
intermittent low back pain.  An October 1985 VA examination 
and X-ray studies show the initial evidence of mild narrowing 
in the lumbosacral disc interspace and minimal herniation of 
the end-plate.  As noted above, the December 2005 VA 
examiner, after reviewing the veteran's claims files in 
conjunction with a physical examination, opined that it was 
not likely that the veteran's back disorders were causally or 
etiologically related to or aggravated by his participation 
in the vaccine study.  

After carefully reviewing all of the evidence of record, the 
Board finds that the evidence fails to show that the veteran 
had DJD or DDD in the low back prior to 1985, more than 15 
years after his discharge from service.  Consequently, 
presumptive service connection for lumbosacral DJD or DDD is 
not warranted.  Moreover, there is no competent medical 
opinion etiologically linking his current low back condition 
to his service or in-service participation in the vaccine 
study.  In this regard, the Board notes that VA treatment 
records noting the veteran's history of in-service back 
complaints with subsequent pain to be of little probative 
value, as they are based on the veteran's statements rather 
than a review of objective contemporaneous service medical 
records.  Evidence which is simply information recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner does not constitute "competent medical 
evidence".  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Board further finds that August 1976 private medical 
records further suggest that the veteran's low back disorder 
is related to an intercurrent work-related injury.  As noted 
above, service medical records show the veteran's in-service 
back complaints were attributed to his diagnosed personality 
disorder and there is no evidence of DJD or DDD of the 
lumbosacral spine prior to 1985, more than 15 years after his 
discharge from service.  Again, the Board finds this gap in 
time significant, and it weighs against the existence of a 
link between the veteran's low back condition and his time in 
service.  Maxson, supra.

The Board also finds the July 2000 VA treating physician's 
opinion that his in-service participation in the vaccine 
study may be linked to his current health issues to be of 
limited probative value as it appears to be a speculative, 
generic statement based on nothing more than the veteran's 
history and contentions.  Bostain, supra; Obert, supra.  For 
the reasons stated above, the Board finds the December 2005 
VA examiner's opinion that the veteran's current back 
condition is not likely related to his in-service 
participation in the vaccine research study to be more 
probative on this point.  

The veteran, as a lay person, not trained or educated in 
medicine, is not competent to offer opinions as to whether he 
currently has any residuals of his in-service participation 
in the vaccine research study.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, for the reasons noted above, the 
Board concludes that the preponderance of the evidence is 
against the claim in this case, and service connection for 
back conditions must be denied.  38 U.S.C.A. § 5107(b).  

HTN

Although the veteran contends that he currently has HTN as a 
result of his in-service participation in an influenza 
vaccine study during his basic training, the Board again 
finds that the preponderance of the evidence is against his 
claim.  

Initially, the Board observes that the service medical 
records are negative for any relevant complaints, findings or 
diagnoses for HTN, and there is no evidence of elevated blood 
pressure readings at any time during his service.  An April 
1969 record does indicate that the veteran voluntarily 
participated in a medical research project and received 
Hemagglutinin Adjuvant Influenza Vaccine with no physical or 
psychological reactions noted.  Likewise, the evidence fails 
to show that the veteran developed HTN within a year of his 
discharge.  Therefore, presumptive service connection for HTN 
is not warranted.  

The earliest competent medical evidence of diagnosed HTN is 
in October 1985, at the time of a VA compensation 
examination, when the veteran's recorded blood pressure was 
160/98 and high blood pressure was diagnosed.  Subsequent 
treatment records and VA examination reports indicate ongoing 
treatment and diagnoses of HTN.  There is no competent 
medical opinion etiologically linking his current HTN to 
service or to his participation in a vaccine research study 
therein.  In fact, the December 2005 VA examiner opined that 
it was less likely than not that the veteran's diagnosed HTN 
was etiologically related to or aggravated by his 
participation in the vaccine research study in service.  The 
Board again acknowledges the July 2000 VA examiner's opinion 
that the veteran's in-service participation in the vaccine 
research may have had some aftereffect on his health.  
However, the Board finds the examiner's opinion to be of 
limited probative value as it appears to be a speculative, 
generic statement based on nothing more than the veteran's 
history and contentions.  Bostain, supra.; Obert, supra.  The 
Board finds the December 2005 VA examiner's opinion more 
probative, as it is based on a review of the veteran's claims 
files in conjunction with the examination and offers 
rationale for the opinion.  Finally, as noted above, there is 
no evidence of HTN prior to 1985, more than 15 years after 
his discharge from service.  The Board again finds this gap 
in time significant, and it weighs against the existence of a 
link between the veteran's HTN and his time in service.  
Maxson, supra. 

The veteran, as a lay person, not trained or educated in 
medicine, is not competent to offer opinions as to whether he 
currently has any residuals of his in-service participation 
in the vaccine research study.  Grottveit, supra.; Espiritu, 
supra.  Accordingly, for the reasons noted above, the Board 
concludes that the preponderance of the evidence is against 
the claim in this case, and service connection for HTN must 
be denied.  38 U.S.C.A. § 5107(b).  

Kidney Condition

Initially, the Board observes that the service medical 
records are negative for any relevant complaints, findings or 
diagnoses for any kidney disorder.  Although VA treatment 
records show the veteran was initially seen for complaints 
associated with a kidney disorder in 1994, a June 1995 renal 
sonogram report showed no evidence of a mass or stone.  An 
October 2001 VA treatment record shows an assessment of small 
left kidney and HTN, doubtful renal artery stenosis.  The 
December 2005 VA examiner, after reviewing the veteran's 
claims files and noting his history, opines that his 
diagnosed kidney disease was more likely a consequence of his 
HTN than his in-service participation in the vaccine research 
study.  There is no medical opinion of record etiologically 
linking his current kidney disease to his service or his in-
service involvement with the vaccine research study.  
Moreover, the Board finds the gap of almost 25 years between 
the date of the veteran's discharge from service and his 
initial complaints associated with kidney disease in 1994 to 
be significant, and finds it weighs against the existence of 
a link between the veteran's disability and his time in 
service.  Maxson, supra.  

Although the veteran believes his current kidney disease, 
first diagnosed in October 2001, is the result of his in-
service participation in the vaccine research study, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit, supra.; Espiritu, supra.  Accordingly, 
the claim for service connection for kidney disease must be 
denied.

Sinusitis

Although the veteran claims to have developed sinusitis as a 
result of his in-service participation in an influenza 
vaccine research study, the Board finds that the 
preponderance of the evidence is against his claim.  While 
the evidence reveals that he has current sinusitis, the 
preponderance of the competent evidence of record does not 
etiologically link the veteran's current sinusitis to his 
service or any incident therein.  Initially, service medical 
records show no complaints, findings, treatment or diagnoses 
associated with sinusitis at any time during his period of 
service and there is no evidence of diagnosed sinusitis prior 
to 1994, almost 24 years after his discharge from service.  
The Board finds this gap in time significant, and it weighs 
against the existence of a link between the veteran's 
sinusitis and his time in service.  Maxson, supra.  Moreover, 
for the reasons repeatedly noted above, the Board finds the 
July 2000 VA examiner's opinion that the veteran's in-service 
participation in the vaccine research may have had some 
aftereffect on his health to be of limited probative value.  
Bostain, supra.; Obert, supra.  The Board finds the December 
2005 VA examiner's opinion that the veteran's current 
sinusitis was unlikely a result of the in-service 
participation in the vaccine research study and more likely 
related to environmental allergens to be of more probative 
value as it is based on a review of the veteran's claims 
files in conjunction with the examination and the examiner 
offered rationale for his opinions.  There is no probative 
medical evidence of record etiologically linking any 
currently diagnosed sinusitis to the veteran's service or any 
incident therein.

As noted above, although the veteran believes his currently 
diagnosed sinusitis is related to his in-service 
participation in a vaccine research study, he is not 
competent to provide evidence that requires medical 
knowledge.  See Grottveit, supra; Espiritu, supra.  
Accordingly, the claim for service connection for sinusitis 
must be denied.

 
Bilateral Foot Condition

Likewise, after carefully reviewing the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
bilateral foot condition, diagnosed as heel spurs and plantar 
fasciitis.  Although the veteran is currently diagnosed with 
bilateral heel spurs and plantar fasciitis, his service 
medical records are silent for relevant complaints, treatment 
or diagnoses.  The earliest competent medical evidence of a 
diagnosed bilateral foot condition is in January 1994, when 
it was noted that he had heel pain, almost 24 years after his 
discharge from service.  The Board finds this gap in time to 
be significant and weighs against the existence of a link 
between the veteran's disability and his time in service.  
Maxson, supra.  Moreover, there is no competent medical 
opinion etiologically linking his current bilateral foot 
condition to service or to any incident therein.  In fact, 
the December 2005 VA examiner opined that it was not likely 
that the veteran's bilateral foot condition was caused or 
etiologically related to or aggravated by his participation 
in the influenza vaccine study, noting that the foot 
condition was musculoskeletal in nature and not known to be 
related to the immune system.  The Board finds this opinion 
to be more probative than the July 2000 VA examiner's 
speculative opinion, see Bostain, supra.; Obert, supra., as 
it is based on an examination of the veteran as well as a 
thorough review of his claims files and offers a rationale 
for the proffered opinions.

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Grottveit, supra; Espiritu, 
supra.  The Board cannot assign any weight to the veteran's 
lay assertion that he currently has a bilateral foot 
condition as a result of his in-service participation in the 
influenza vaccine study.  Therefore, the Board determines 
that the preponderance of the evidence is against service 
connection for a bilateral foot condition.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  




ORDER

Service connection for paranoid schizophrenia is granted.

Service connection for back conditions, HTN, a kidney 
condition, sinusitis, and bilateral foot condition is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


